Citation Nr: 9919900	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

Entitlement to service connection for jaundice.

Entitlement to service connection for a dental condition for 
the purpose of obtaining VA outpatient dental treatment.




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from July 1952 to June 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1995 RO rating decision that denied service 
connection for jaundice and a dental condition.  In February 
1996, the veteran requested a hearing before a member of the 
Board traveling to the RO and he was scheduled for such a 
hearing in July 1997.  He failed to report for the scheduled 
hearing, and his request for this hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (1998).



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of jaundice or residuals 
thereof.

2.  The veteran has not submitted competent (dental) evidence 
showing the presence of a dental condition in service 
warranting service connection or linking his current dental 
conditions, first shown long after service, to an incident of 
service.



CONCLUSIONS OF LAW

1.  The claim for service connection for jaundice is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a dental condition 
for the purpose of obtaining VA outpatient treatment is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Jaundice


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).


The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).


A review of the record shows that service connection has not 
been granted for any disability and that the 1952-1954 
service medical records are unavailable.  The National 
Personnel Records Center notified the RO in 1995 that the 
veteran's service medical and dental records may have been 
destroyed in a fire at the Center in 1973.


While the veteran's service medical records are not 
available, he has submitted alternate evidence to show the 
presence of jaundice in service.  Letters he wrote to his 
mother in 1953 refer to treatment for "yellow jaundice" and 
a photograph was received of the veteran lying in a hospital 
bed while in service.  Under the circumstances in this case, 
the Board finds that this evidence shows that the veteran had 
jaundice in service.

There is no post-service medical evidence, however, showing 
that the veteran currently has jaundice or residuals of this 
condition.  A claim is not well grounded where there is no 
medical evidence showing the presence of the claimed 
disability.  Caluza, 7 Vet. App. 498.


The Board points out that for the purposes of determining 
whether a claim is well grounded, it must presume the 
truthfulness of the evidence, "except when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, there is no competent (medical) evidence 
showing that the veteran currently has jaundice or residuals 
thereof.  Hence, the claim for service connection for 
jaundice is not plausible, and it is denied as not well 
grounded.


II.  Service Connection for a Dental Condition for the 
Purpose of Obtaining VA Outpatient Dental Treatment

The evidence indicates that the veteran is requesting service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment.  A claim for 
service connection for a dental disorder raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.161 (1998).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service.  
38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provide that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

As noted in Section I of this decision, a claim for service 
connection for a disability must be well grounded.  While the 
service dental records are not available, the letters written 
by the veteran to his mother in service note that he had "a 
dental appointment tomorrow morning to get the thread out of 
my mouth", indicating that he probably had dental surgery in 
service.  This does not necessarily mean that he had a 
service-connected dental condition in service.  38 C.F.R. 
§ 3.381, effective prior to or as of June 8, 1999.  The Board 
does, however, find that the veteran had a dental condition 
in service based on the available evidence.

The post-service evidence includes one medical document that 
is a letter dated in August 1995 from a dental assistant who 
reported working for a dentist who treated the veteran in the 
1970's until 1990, when the dentist died, for various dental 
conditions, including "Removals, Amalgams, Composites, Upper 
Bridge, Crowns, Removals, Prophylaxis, Bitewings, 
Periapicals, Panorex, etc".  This medical document does not 
link the veteran's post-service dental conditions to an 
incident of service.  Nor does any of the evidence, other 
than statements from the veteran, link his current dental 
conditions to service.  A claim is not well grounded where 
there is no medial evidence showing a nexus between a current 
disability and service.  Caluza, 7 Vet. App. 498.  The 
veteran's statements are not considered competent evidence 
sufficient to render the claim well grounded.  Grottveit, 5 
Vet. App. 91, 93; Espiritu, 2 Vet. App. 492, 495.

In this case, there is no competent (dental) evidence showing 
a dental condition in service warranting service connection 
or linking the veteran's post-service dental conditions, 
first found many years after service, to an incident of 
service.  Hence, the claim for service connection for a 
dental condition for purposes of VA outpatient dental 
treatment is not plausible, and it is denied as not well 
grounded.

The veteran is advised that he may reopen the claims for 
service connection for jaundice and a dental condition for VA 
outpatient dental treatment at any time by notifying the RO 
of such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report showing 
the presence of the claimed disorder with an opinion linking 
it to an incident of service.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

The claim for service connection for jaundice is denied as 
not well grounded.

The claim for service connection for a dental condition for 
purposes of VA outpatient dental treatment is denied as not 
well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

